Case 1:19-cv-11597-NMG Document 1-3 Filed 07/23/19 Page 1 of 2

CERTIFICATION PURSUANT TO
THE FEDERAL SECURITIES LAWS

I, John K. Weinstein, on behalf of Allegheny County Employees’ Retirement
System (“ACERS”), hereby certify, as to the claims asserted under the federal securities
laws, that:

1. Iam the President of the Retirement Board of Allegheny County. I am fully
authorized to enter into and execute this Certification on behalf of ACERS. I
have reviewed the complaint and authorize its filing.

2. ACERS did not purchase the securities that are the subject of this action at the
direction of counsel or in order to participate in any action arising under the
federal securities laws.

3. ACERS is willing to serve as a representative party on behalf of the Class,
including providing testimony at deposition and trial, if necessary.

4. ACERS?’ transactions in the Karyopharm Therapeutics, Inc. securities that are the
subject of this action are set forth in the chart attached hereto.

5. ACERS has not sought to serve as a lead plaintiff or representative party on
behalf ofa class in any action under the federal securities laws filed during the
three-year period preceding the date of this Certification.

6. ACERS will not accept any payment for serving as a representative party on
behalf of the Class beyond ACERS’ pro rata share of any recovery, except such
reasonable costs and expenses (including lost wages) directly relating to the
representation of the Class, as ordered or approved by the Court.

I declare under penalty of perjury that the foregoing is true and correct. Executed

this AW day of July 2019.
John R\ Weinstéja

Presider, Retfrgment Board of Allegheny County,
n behaff of 4flegheny County Employees’
ment System

   

 

 
    
...... Case 1:19-cv-11597-NMG_ Document 1-3 Filed 07/23/19 Page 2 of 2

Allegheny County Employees’ Retirement System
Transactions in Karyopharm Therapeutics, Inc.

 

Transaction Date Shares Price
Purchase 5/3/2018 2,590 14.7500
Purchase 5/4/2018 940 16.0833
Purchase 5/7/2018 240 17.1216
Purchase 5/8/2018 370 17.4800
Purchase 9/10/2018 180 19.0150
Purchase 9/11/2018 640 19.5400
Purchase 11/8/2018 190 11.7197
Purchase 12/3/2018 990 11.1325
Purchase 12/4/2018 880 10.7264
Purchase 12/6/2018 1,211 10.1931
Purchase 12/7/2018 980 10.0273
Purchase 12/11/2018 1,390 10.1916

Purchase 12/18/2018 150 9.2066
